Title: To John Adams from John Quincy Adams, 4 July 1806
From: Adams, John Quincy
To: Adams, John



My dear Sir
Cambridge 4. July 1806.

I enclose you a letter, which I received last Monday, and by which you will learn the distressing misfortune which has befallen me—I have not communicated it to you before, from the wish that it might not come to the knowledge of my brother’s wife, at a moment when it might too much affect her—I have another letter from Washington, one day later than the one enclosed; my wife was then as well as she could expect after the danger she had so narrowly survived—
You will readily conceive I have no inclination at this moment to mingle in high festivities: though I heartily wish that of this day may be agreeable to you—Independent of my own feelings, my present duties require my unremitted attention, and every day, is important to my studies. I am afraid I shall also be obliged from the same cause to intermit my weekly visit to you at Quincy to-morrow—But I hope to come out the next week—The Corporation have consented that the Sophomore Class should attend my Lectures, from the first—And this day week, my birth-day, I hope with the blessing of Heaven to begin—
I am in all duty and affection, your Son.
John Quincy Adams
P.S. If W. S. Shaw gives you a copy of my Inaugural Oration, I hope he will take care it be one of those in which the Greek motto is printed correctly.
N.B—Please to preserve the enclosed letter to return to me—

